     Case: 3:19-cv-50187 Document #: 72 Filed: 06/17/21 Page 1 of 4 PageID #:503




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

Roy Sargeant,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            ) No. 19 CV 50187
                                              ) Judge Iain D. Johnston
Aracelie Barfield,                            )
                                              )
       Defendant.                             )

                     MEMORANDUM OPINION AND ORDER

       In Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), the
Supreme Court found an implied claim for damages existed against federal law
enforcement employees for violating the Fourth Amendment. Following Bivens, the
Supreme Court has explicitly recognized only two other claims: Carlson v. Green,
446 U.S. 14 (1980) (recognizing Eighth Amendment claim based on failure to
address serious medical condition); Davis v. Passman, 442 U.S. 228 (1979)
(recognizing a Fifth Amendment claim based on sex discrimination). The
recognition of implied claims against federal officials based on Bivens was a slow-
moving vehicle. The Supreme Court repeatedly rejected attempts to expand Bivens
into other alleged constitutional violations. Hernandez v. Mesa, ___ U.S. ___, 140 S.
Ct. 735, 743 (2020). But in Ziglar v. Abbasi, ___ U.S. ___, 137 S. Ct. 1843 (2017),
the Supreme Court not only slammed on the brakes, but also put the vehicle in
neutral while apparently thinking about throwing it into reverse. And just last
year, the Supreme Court reaffirmed its thinking on Bivens claims. Hernandez v.
Mesa, ___ U.S. ___, 140 S. Ct. at 750. Caution is the watchword. Id. at 739.

       In Abbasi, the Supreme Court created a two-step test to determine if a Bivens
claim exists beyond the three limited contexts in which it has found a claim to exist.
First, the court must determine whether the claim is an extension of one of the
three—and only three—recognized claims so that the claim arises in a new context.
Abbasi, 137 S. Ct. at 1857-58. Second, if the claim arises in a new context, then the
court must determine if special factors exist that counsel hesitation to grant the
extension. Abbasi, 137 S. Ct. at 1857-58.

      Consequently, although some courts, including the Seventh Circuit, had
previously expanded Bivens to recognize claims of other constitutional violations,
such as a federal prisoner’s claim for retaliation based on the First Amendment, see
Babcock v. White, 102 F.3d 267 (7th Cir. 1996), those cases are no longer controlling.

                                          1
    Case: 3:19-cv-50187 Document #: 72 Filed: 06/17/21 Page 2 of 4 PageID #:504




Instead, federal courts must look anew as to whether claims beyond the precise
holdings of Bivens, Carlson, and Davis exist. Loumiet v. United States, 948 F.3d
376, 382 (D.C. Cir. 2020); Bistrian v. Levi, 912 F.3d 79, 95 (3d Cir. 2018).

        In this case, Roy Sargeant, a federal prisoner housed at Thomson AUSP,
alleges a First Amendment retaliation claim against Aracelie Barfield. Essentially,
Sargeant claims that after he filed a complaint against another Thomson prison
official under the Prison Rape Elimination Act for insulting his sexual preferences,
Barfield retaliated against him by, among other things, assigning him to live in
housing with violent inmates.

         Following the Seventh Circuit’s direction, the Court recruited counsel to
represent Sargeant to respond to Barfield’s motion to dismiss. Smadi v. True, 783
F. App’x 633 (7th Cir. 2019). The Court recruited a highly regarded and respected
local attorney, Roberta Holzwarth. The Court profoundly thanks Ms. Holzwarth for
her efforts in this case. Her heroic attempts to make a silk purse out of a sow’s ear
were admirable and impressive, but ultimately unavailing.

      The issue presented is straight-forward: Do federal inmates have a Bivens
claim under the First Amendment for retaliation after Abbasi?

      The unanimous and resounding answer is “No!”

       The Seventh Circuit has yet to address the issue. Haas v. Noordeloos, 792 F.
App’x 405, 406 (7th Cir. 2020). It has, however, assumed a claim existed to affirm a
dismissal on other grounds. See, e.g., White v. True, 833 F. App’x 15, 18 (7th Cir.
2020) (assuming Bivens claims existed but affirming dismissal); White v. Sloop, 772
F. App’x 334, 335 (7th Cir. 2019) (same). But every circuit court to address the
issue has found that federal inmates have no First Amendment retaliation claim
under Bivens after Abbasi. Butler v. Porter, ___ F.3d___, 2021 U.S. App. LEXIS
16462, at *6 (5th Cir. 2021); Watkins v. Three Admin. Remedy Coordinators of the
Bureau of Prisons, ___ F.3d ___ 2012 U.S. App. LEXIS 15455, at *5-6 (5th Cir.
2021); Earle v. Shreves, 990 F.3d 774, 776 (4th Cir. 2021); Callahan v. Fed. Bureau
of Prisons, 965 F.3d 520, 525 (6th Cir. 2020); Bistrian v. Levi, 912 F.3d 79, 96 (3d
Cir. 2018); see also Johnson v. Burden, 781 F. App’x 833, 836 (11th Cir. 2019)
(holding that First Amendment retaliation claims are an extension of Bivens). Each
district court in the Seventh Circuit to address the issue has found likewise. Decker
v. Bradley, No. 2:19-cv-00616, 2021 U.S. Dist. LEXIS 74296, at * 6 (S.D. Ind. Apr.
18, 2021); Robinson v. Morris, Case No. 18-cv-164, 2019 U.S. Dist. LEXIS 220234, at
*13 (S.D. Ill. Sep. 23, 2019); Silva v. Ward, 16-cv-185, 2019 U.S. Dist. LEXIS
165211, at *25 (W.D. Wisc. Sept. 26, 2019); Atkinson v. Broe, 15-cv-386, 2019 U.S.
Dist. LEXIS 7396, at *18 (W.D. Wisc. Jan. 16, 2019); Early v. Shepherd, No. 2:16-cv-
00085, 2018 U.S. Dist. LEXIS 161664, at *41 (S.D. Ind. Sept. 21, 2018) (“For these
reasons, Mr. Early’s First Amendment retaliation claims are foreclosed by Ziglar v.

                                          2
    Case: 3:19-cv-50187 Document #: 72 Filed: 06/17/21 Page 3 of 4 PageID #:505




Abbasi, 137 S. Ct. 1843, 198 L. Ed. 2d 290 (2017).”). District courts across the
country agree. Pinson v. United States DOJ, No.: 12-1872, 2021 U.S. Dist. LEXIS
41262, at *21 (D.D.C. Jan. 8, 2021) (“The Court therefore agrees with nearly every
other court to have addressed the issue and hold that prisoners cannot bring First
Amendment retaliation cases under Bivens.”); Oneil v. Rodriguez, 18-CV-3287, 2020
U.S. Dist. LEXIS 181275, at *11 (E.D.N.Y. Sept. 30, 2020). Indeed, it is possible to
collect cases collecting cases for this holding. Bistrian, 912 F.3d at 96 (citing
Akande v. Philips, No. 1:17-cv-01243 EAW, 2018 U.S. Dist. LEXIS 118212
(W.D.N.Y. July 11, 2018) (collecting cases)); Decker, 2021 U.S. Dist. LEXIS 74296,
at * 6 n.2 (collecting cases).

       The courts uniformly find—correctly—that recognizing a First Amendment
retaliation claim would be an extension of Bivens into a new context. See, e.g.,
Butler, 2021 U.S. App. LEXIS 16462, at *6; Watkins, 2012 U.S. App. LEXIS 15455,
at *5-6; Earle, 990 F.3d at 776; Callahan, 965 F.3d at 525; Bistrian v. Levi, 912 F.3d
at 96; Johnson, 781 F. App’x at 836. The unbroken line of cases then proceeds to
find that special factors counsel against recognizing a First Amendment retaliation
claim under Bivens. Specifically, the courts correctly identify the following special
factors weighing against the disfavored extension of Bivens, including, but not
limited to, the following:

   •   The existence of alternative remedies, including the Bureau of Prisons’
       Administrative Remedy Program. Earle, 990 F.3d at 780; Callahan, 965 F.3d
       at 524.

   •   Respect for separation of powers between the Executive Branch, which
       operates the Bureau of Prisons, and the Judiciary. Earle, 990 F.3d at 780-81;
       Callahan, 965 F.3d at 524.

   •   The ease with which retaliation claims can be manufactured, including
       claims that the retaliation involved a discretionary decision, which would not
       only embroil the judiciary in the operation of the prison but also impose
       additional financial burdens on both branches of government. Earle, 990
       F.3d at 780-81; Callahan, 965 F.3d at 532-33; Bistrian, 912 F.3d at 96.

   •   The incongruity that federal employees have no First Amendment retaliation
       claims under Bivens but that federal prisoners would. Callahan, 965 F.3d at
       523.

   •   That Congress has chosen not to provide a claim when it knows how to do so
       when it thinks it is appropriate, which is evidenced by Congressional silence
       in the Prisoner Litigation Reform Act and Congressional action in the
       Religious Freedom Restoration Reform Act. Butler, 2021 U.S. App. LEXIS
       16462, at *10-11.

                                          3
    Case: 3:19-cv-50187 Document #: 72 Filed: 06/17/21 Page 4 of 4 PageID #:506




       As most attorneys practicing before this Court know, the Court is not shy
about standing alone on a metaphorical legal island if it believes the legal analysis
mandates that result. See, e.g., DR Distribs., LLC v. 21 Century Smoking Inc., No.
12 CV 50324, 2021 U.S. Dist. LEXIS 9513, at *251 n.54 (N.D. Ill. Jan. 19, 2021)
(noting that Court appears alone in its belief that attorneys’ fees are not recoverable
under Rule 37(e)). 1 So, it is unsurprising that the Court has not just blindly relied
on this avalanche of legal authority. The Court has independently analyzed the
issue and has reached the same result. But the Court sees no benefit by elaborating
further on its analysis. Doing so would merely be a reiteration of the cornucopia of
other decisions. The Court’s insight would add nothing to this jurisprudence.

     Once again, the Court thanks Ms. Holzwarth for her professionalism and
commitment to providing pro bono legal services to those in need.

       Barfield’s motion to dismiss, Dkt. 53, is granted. The case is dismissed. 2




Entered: June 17, 2021                           By:____________________________
                                                 Iain D. Johnston
                                                 U.S. District Judge




1
  Indeed, as the Supreme Court recognized just this week, sometimes even when all the
Circuit Courts agree, they can still be wrong in the eyes of the Supreme Court. See Greer v.
United States, 2021 U.S. LEXIS 3118, at 15-17 (June 14, 2021) (noting that its decision in
Rehaif was contrary to all existing circuit court decisions).
2
  Judge Durkin previously dismissed all other defendants during screening. Dkt. 29.

                                             4
